Exhibit 32.3 Statement Pursuant to §906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. §1350, the undersigned officer of Paperweight Development Corp. (the “Company”), hereby certifies that to his knowledge: the Company’s Quarterly Report on Form 10-Q for the period ended October 2, 2011 fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. PAPERWEIGHT DEVELOPMENT CORP. Dated:November 10, 2011 /s/ Mark R. Richards Name: Mark R. Richards Title: Chairman, President and Chief Executive Officer This certification accompanies this Quarterly Report on Form 10-Q pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not be deemed filed by the Company for purposes of the Securities Exchange Act of 1934, as amended.
